Citation Nr: 1109122	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-41 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 50 percent disability rating for major depression, currently evaluated as 30 percent disabling from November 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2009 rating decision proposed to reduce the disability rating assigned to service-connected major depression, from 50 percent to 30 percent disabling.  The July 2009 rating decision reduced the disability rating to 30 percent, effective November 1, 2009.  A notice of disagreement was filed in July 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in November 2009, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection was established for major depression, as secondary to residuals, prostate cancer, status post radical retropubic prostatectomy, rated 50 percent disabling, effective February 12, 2004.  The disability rating was assigned, in part, on consideration of a February 2004 VA examination.  Upon interviewing the Veteran and conducting a mental status examination, the examiner commented that, since the Veteran's surgery, he had withdrawn socially and has few meaningful relationships.  Based on the onset of the Veteran's depression as well as his obvious difficulty coping with the residuals of his surgery, his depressive symptomatology is likely due to his residuals of prostate cancer.  The examiner opined that his symptoms appeared to fall in the moderate range of severity.  Due to the chronicity of his medical problems as well as his limited response to treatment, his prognosis was guarded.  The examiner diagnosed adjustment disorder, chronic, with depressed mood, and assigned a Global Assessment of Functioning (GAF) score of 52.

In May 2009, the Veteran underwent a VA examination to assess the severity of his major depression; however, the examiner did not note or discuss any depression symptomatology as it relates to residuals of his prostate surgery.  Moreover, the examiner diagnosed major depressive disorder, but did not acknowledge or discuss the fact that a diagnosis of posttraumatic stress disorder (PTSD) had been rendered by his VA treating physician.  Thus, the examiner did not discuss all psychiatric diagnoses nor the symptomatology associated with his service-connected disability.

Likewise, the Veteran's VA treating physician submitted July 2009 correspondence noting that the Veteran was initially seen in December 2004 due to mood symptoms, primarily depression related to his prostate surgery and residual physical effects from the same.  It was noted that he did not initially endorse the full spectrum of symptoms for the diagnosis of PTSD but over time shared more details of his experience over two tours in Vietnam.  The physician was surprised to learn that the Veteran's disability rating had been reduced.  At an appointment in the beginning of November 2008, his worsening of symptoms of both depression and PTSD were documented - unrestful sleep which was disrupted by nightmares, continued irritability despite meds, quick temper, avoidance of crowds/public, feeling hypervigilant, and edgy/anxious, and guarded.  His appointments with the physician were increased in frequency and medication changes later were made to try and minimize side effects so dosages could be increased in hopes of improving efficacy.  The physician opined that his major depressive disorder with PTSD symptoms met the criteria for a 50 percent rating.

Service connection has been established for major depression as secondary to residuals of prostate cancer.  Service connection has not been established for PTSD, nor has the Veteran ever claimed entitlement to service connection for PTSD.  Thus, the Veteran must be afforded a new VA examination, and the examiner should discuss the Veteran's current diagnosis(es) and the symptomatology that can be attributed to his service-connected psychiatric disability, which in this case is major depression.  It should be noted that the United States Court of Appeals for Veterans Claims has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board also notes that the Veteran's VA treating physician indicated that, beginning in November 2008, the Veteran's depression and PTSD worsened and that his appointments increased in frequency.  VA outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, which include records from the Panama City, Florida, VA Outpatient Clinic (VAOPC) printed on February 17, 2009, do not reflect any psychiatric outpatient notes, and VA outpatient treatment records printed in July 2009 contain only VA psychiatric outpatient notes dated in February 2009, March 2009, and July 2009.  Therefore, while on remand, the Veteran's complete VA outpatient treatment records dated from November 1, 2008, to the present should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  VA treatment records from the Biloxi VAMC, to include the Panama City VAOPC, for the period November 1, 2008, to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  AFTER completion of the above, the Veteran should be scheduled for a VA mental examination with a psychiatrist or psychologist to determine the nature and severity of his service-connected major depression.  The claims file, treatment records and this remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  The examiner should perform any tests or studies deemed necessary for accurate assessments.  A multiaxial evaluation based on the current American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) diagnostic criteria is required.  A GAF score and an analysis of its meaning should be provided.

The examiner should provide diagnoses of all current psychiatric disorders and, if possible, indicate whether the Veteran has any psychiatric disorders that are separate and distinct from his service-connected major depression.  The examiner should attempt to distinguish the symptomatology associated with his major depression, and any nonservice-connected psychiatric disability, to include PTSD.  The examiner should assess the nature and severity of the Veteran's service-connected psychiatric disorder in accordance with the latest AMIE worksheet for rating psychiatric disorders, to include commenting on the symptomatology associated with his residuals of prostate cancer.

The examiner should also offer an opinion as to the effect that the Veteran's service-connected major depression has on his employability.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


